Case 6:18-cv-02043-ACC-TBS Document 10 Filed 12/20/18 Page 1 of 1 PageID 150



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   DALE SCHAMP and SUSAN SCHAMP,

         Plaintiffs,

   v.                                                   Case No: 6:18-cv-2043-Orl-22TBS

   THOR MOTOR COACH, INC.,

         Defendant.


                                           ORDER

         The Motion to Dispense with In-Person Case Management Conference

   Requirement in this Court’s Notice of Track Two Designation (Doc. 8) is GRANTED. The

   parties may confer telephonically to prepare their case management report. If the parties

   are unable to agree on all matters to be included in the report, then the Court may require

   an in-person meeting of counsel to attempt, in good faith, to resolve all disagreements.

         DONE and ORDERED in Orlando, Florida on December 20, 2018.




   Copies furnished to Counsel of Record
